PER CURIAM.
The action is for rent of an apartment. The defense is a constructive eviction. The court found for defendant. Plaintiff appeals.
The evidence shows an almost intolerable condition, arising from loathsome stenches of dead and decaying rats, which plaintiff undertook unsuccessfully to remove, and made matters worse by tearing up and not replacing flooring, and by using" chloride of lime. The defendant was powerless to abate this peril to health. Such a condition cannot be called an inconvenience, nor was its source discoverable by ordinary inspection.
The judgment should be affirmed, with costs.